UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-21726 Parr Family of Funds (Exact name of registrant as specified in charter) 5100 Poplar Avenue,Suite 3117Memphis, TN (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 901.680.5266 Date of fiscal year end: April 30, 2011 Date of reporting period: 07/01/2009 to 06/30/2010 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for The USX China Fund a series of the Parr Family of Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Parr Family of Funds By: /s/ Stephen L. Parr Stephen L. Parr, President Date August 23, 2010 Exhibit A The USX China Fund July 1, 2009 to June 30, 2010 (a) (b) ( c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt WSP Holdings WH 92934F104 8/7/2009 To re-elect Mr. Dennis D. Zhu as a Director of the Company Issuer YES FOR FOR To re-elect Mr. Anthony J. Walton as a Director of the Company Issuer YES FOR FOR To re-elect Mr. Jing Lu as a Director of the Company Issuer YES FOR FOR To reappoint Deloitte Touche Tohmatsu CPA Ltd. as the independent auditor of the Company for the fiscal year 2009 and authorize the Board of Directors to fix their remuneration. Issuer YES FOR FOR To authorize each of Piao Longhua and Thi Yip Kok (each, an "officer") to take any and every action that might be necessary to effect the foregoing resolutions as such officer, in his absolute discretion, thinks fit. Issuer YES ABSTAIN ABSTAIN Harbin Electric, Inc. HRBN 41145W109 8/20/2009 Directors recommend: a vote for election of the following nominees: 1) Tianfu Yang, 2) Lanxiang Gao, 3) Ching Chuen Chan, 4) David Gatton, 5) Yunyue Ye Issuer YES FOR FOR Proposal to ratify the appointment of Moore Stephens Wurth Frazer and Torbet, LLP as the Company's independent auditors. Issuer YES ABSTAIN ABSTAIN China Fire & Sec Group, Inc. CFSG 16938R103 8/27/2009 Directors recommend:a vote for election of the following nominees:1) Gangjin Li, 2) Brian Lin, 3) Weishe Zhang, 4) Guoyou Zhang, 5) Xuewen Xiao, 6) Xianghua Li, 7) Albert McLelland. Issuer YES FOR FOR China Architectural Engineering, Inc. CAEI 16937S102 9/4/2009 Approve the issuance of 17,000,000 shares of our common stock (the "shares") pursuant to the securities purchase agreement. Issure YES ABSTAIN ABSTAIN Xinhua Sports & Entertainment Limited XSEL 9/25/2009 Approve the election of Zheng Jingsheng as Director to serve on the Board of Directors until his successor is duly elected or appointed Issue YES FOR FOR Approve the election of Harry Nam as Director to serve on the Board of Directors until his successor is duly elected or appointed. Issue YES FOR FOR Gushen Environmental Energy GU 40330W106 10/16/2009 Re-election of Mr. Deyu Chen as a Director of the Company. Issue YES FOR FOR Re-election of Mr. Denny Ting Bun Lee as a Director of the Company Issue YES FOR FOR Re-appointment of the independent auditor KPMG for the fiscal year 2009. Issue YES FOR FOR To adopt and approve the 2008 annual report of the Company, including the audited financial statements for the year ended December 31, 2008 Issue YES FOR FOR Yuhe International, Inc. YUII 12/15/2009 Directors recommend:a vote for election of the following nominees: 1) Gao Zhentao, 2) Peter Li, 3) Liu Yaojun, 4) Greg Huett, 5) Han Chengxiang Issue YES FOR FOR To ratify and approve the appointment of Child, Van Wagoner & Bradshaw, PLLC or such other auditors as the Board of Directors deems fit as the Company's independent auditors for the fiscal year ending December 31, 2009. Issue YES FOR FOR China Green Agriculture, Inc. CGA 16943W105 10/16/2009 Directors recommend:a vote for election of the following nominees: 1) Tao Li, 2) Yu Hao, 3) Lianfu Liu, 4) Barry Raeburn, 5) Yizhao Zhang Issue YES FOR FOR Proposal to adopt the 2009 equity incentive plan of China Green Agriculture, Inc. Issue YES FOR FOR HQ Sustainable Maritime Ind Inc HQS 40426A208 12/21/2009 Directors recommend: a vote for election of the following nominees: 1) Norbert Sporns, 2) Lillian Wang, 3) Harry Wang Hua, 4) Fred Bild, 5) Daniel Too, 6) Joseph I. Emas, 7) Andrew Intrater Issue YES FOR FOR Proposal to ratify the appointment of independent auditors Issue YES FOR FOR Proposal to ratify the 2009 stock option plan Issue YES ABSTAIN ABSTAIN China XD Plastics Company Ltd. CXDC 16948F107 12/1/2009 Directors recommend: a vote for electionof the following nominees: 1) Jie han, 2) Qingwei Ma, 3) Taylor Zhang, 4) Lawrence Leighton, 5) Cosimo Patti, 6) Linyuan Zhai, 7) Yong Jin Issue YES FOR FOR To ratify the selection of Moore stephens HK as the Company's independent auditors for the year ending December, 31, 2009. Issue YES FOR FOR To approve the 2009 stock optioin/stock issuance plan Issue YES ABSTAIN ABSTAIN Huaneng Power International, Inc. HNP 12/22/2009 Proposal to consider and approve the framework agreement on the continuing connected transactions (for 2010) between Huaneng Power International Inc. and China Huaneng Group, the continuing connected transactions as contemplated thereby and the transaction caps thereof Issue YES FOR FOR Proposal to consider and approve the Capital Contribution Agreement among Huaneng Power Internatioinal Inc., China Huaneng Groupand Hipdc and the transaction as contemplated thereby. Issue YES FOR FOR SkyStar Bio-Pharmaceutical Co. SKBI 12/31/2009 Directors recommend:a vote for election of the following nominees: 1) Weibing Lu, 2) Wei Wen, 3) Mark D. Chen, 4) R. Scott Cramer,5) Qiang Fan, 6) Chengtun Qu, 7) Shouguo Zhao. Issue YES FOR FOR To ratify the appointment of Moore Stephens Wurth Frazer and Torbet, LLP as the Company's registered independent public accountants for the fiscal year ending December 31, 2009. Issue YES FOR FOR To ratify the 2010 stock incentive plan (the "Plan"). Issue YES ABSTAIN ABSTAIN In his discretion, upon the transaction of any other matters which may properly come before the meeting or any adjournment thereof. Issue YES ABSTAIN ABSTAIN Tianyin Pharmaceutical Co., Inc. TPI 88630M104 1/21/2010 Directors recommend:a vote for election of the following nominees: 1) Dr. Guoqing Jiang, 2) Professor Zunjian Zhang, 3) Professor Jianping Hou, 4) James T. McCubbin, 5) Stewart Shiang Lor Issue YES Withhold Withhold China Biotics CHBT 16937B109 3/5/2010 Election of Directors:Mr. Song Jinan, Dr. Chin Ji Wei, Dr. Du Wen Min, Mr. Simon Yick Issue YES FOR FOR Ratify the appointment of BDO Limited as the Company's independent auditors for the fiscal year ending March 31, 2010. Issue YES FOR FOR China Wind Systems, Inc. CWS 16945F209 2/12/2010 Directors recommend:a vote for election of the following nominees: 1) Jianhua Wu, 2) Xuezhong Hua, 3) Xi Liu, 4) Drew Bernstein,5) Megan J. Penick. Issue YES FOR FOR Funtalk China Holdings Limited FTLK G36993106 3/11/2010 Proposal that the Company's 2010 share incentive plan in the form attached to the notice convening this EGM, together with all acts and deeds of the Company in connection therewith, be and are approved. Issue YES FOR FOR Zhongpin HOGS 98952K107 4/2/0/10 Directors recommend: a vote for election of the following nominees: 1) Xianfu Zhu, 2) Baoke Ben, 3) Min Chen, 4) Raymond Leal,5) Yaoguo Pan Issue YES FOR FOR Ratify the appointment of BDO China Li Xin Da Hua CPAs Co., Ltd., as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2010. Issue YES FOR FOR QKL Stores Inc. QKLS 74732Y105 4/27/2010 Directors recommend:a vote for election of the following nominees: 1) Zhuangyi Wamn, 2) Alan D. Stewart, 3) Gary B. Crook, 4) Zhiguo Jin, 5) Chaoying Li. Issue YES FOR FOR Ratification of independent accountants. Issue YES FOR FOR Lihua Internatioinal Inc. LIWA 4/19/2010 Directors recommend:a vote for election of the following nominees: 1) Jianhua Zhu, 2) Yaying Wang, 3) Robert C. Bruce, 4) Jonathan P. Serbin, 5) Kelvin Lau Issue YES FOR FOR Ratificatioin of the appointment of AGCA, Inc. as independent auditors of the Company for the fiscal year ending Dec. 31, 2010. Issue YES FOR FOR Gulf Resources GFRE 40251W309 4/29/2010 Directors recommend: a vote for electioin of the following nominees: 1) Ming Yang, 2) Xiaobin Liu, 3) Naihui Miao, 4) Richard Khaleel, 5) Biagio Vignolo, 6) Shi Tong Jiang, 7) Ya Fei Ji. Issue YES FOR FOR Ratification of independent accountants. Issue YES FOR FOR Approval of 2007 equity incentive plan, as amended. Issue YES FOR FOR Emerald Acquisition Corporation EMACQ none 6/7/2010 Approve an amendment to the Company's Memorandum of Associatioin to change the corporate name to Oriental Dragon Corporation Issue YES FOR FOR Approve an amendment to the Company's Articles of Association to reduce the quorum required to one-third of the shares entitled to vote in a shareholders' meeting. Issue YES ABSTAIN ABSTAIN China Transinfo Technology Corp. CTFO 4/26/2010 Election of Director:Shudong Xia Issue YES FOR FOR Election of Director:Danxia Huang Issue YES FOR FOR Election of Director:Jay Trien Issue YES FOR FOR Electioin of Director:Zhongsu Chen Issue YES FOR FOR Election of Director:Dan Liu Issue YES FOR FOR Election of Director:Brandon Ho-Ping Lin Issue YES FOR FOR Election of Director:Xingming Zhang Issue YES FOR FOR Approve the ratification of BDO as the Company's accountant for fiscal year 2010. Issue YES FOR FOR Sinohub, Inc. SIHI 82935L101 4/30/2010 Election of Director:Henry T. Cochran Issue YES FOR FOR Election of Director:Lei Xia Issue YES ABSTAIN ABSTAIN Election of Director:Charles t. Kimball Issue YES FOR FOR Election of Director:Will Wang Graylin Issue YES FOR FOR Election of Director:Dr. Richard L. King, Ph.D. Issue YES FOR FOR Election of Director Robert S. Torino Issue YES FOR FOR Election of Director:Afshin Yazdian Issue YES ABSTAIN ABSTAIN Ratification of the appointment of Baker Tilly Hong Kong Limited as the independent auditors for the Company for the fiscal year ending December 31, 2010. Issue YES AGAINST AGAINST China Insonline Corp. CHIO 16944E104 6/29/2010 Directors recommend: a vote for election of the following nominees: 1) Zhenyu Wang, 2) Junjun Xu, 3) Yuefeng Wang, 4) Yinan Zhang, 5) Xiaoshuang Chen, 6) Renbin Yu, 7) Yong Bian Issue YES FOR FOR Approval of Company's 2010 stock option plan. Issue YES FOR FOR Skypeople Fruit Juice, Inc. SPU 83086T208 6/28/2010 Directors recommend: a vote for election of the followiong nominees: 1) Guolin Wang, 2) Norman Ko, 3) John Smagula, 4) Xiaoqin Yan, 5) Yongke Xue Issue YES FOR FOR In their discretion, the proxies are authorized to vote upon such other matters as may properly come before the annual meeting and any adjournment thereof. Issue YES FOR FOR
